Citation Nr: 0506099	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury and hearing loss for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from April 1942 to October 1945, and who 
died in June 2002, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
January 2004, the case was returned to the RO for additional 
development, and the case was subsequently returned to the 
Board for final appellate review.  


FINDINGS OF FACT

1.  All evidence that is permitted to be obtained in 
connection with the appellant's claim for accrued benefits is 
associated with the claims file.  

2.  Residuals of a neck injury and hearing loss were not 
manifested during service or for many years following the 
veteran's separation from service and any currently diagnosed 
neck disorder and hearing loss are not shown to be causally 
or etiologically related to service.  

3.  There were no benefits due and unpaid to the veteran at 
the time of his death under existing ratings or decisions or 
based on the evidence in the file at the date of the 
veteran's death.  


CONCLUSIONS OF LAW

1.  Residuals of a neck injury and hearing loss were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2004).  

2.  The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the April 2003 rating 
decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the appellant's appeal have notified her of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claim was denied.  In addition, a letter to the 
appellant from the RO dated in March 2004 specifically 
notified the appellant of the substance of the VCAA, 
including the evidence necessary to substantiate her claim 
and the division of responsibilities between the appellant 
and the VA in obtaining that evidence.  

The Board acknowledges that the March 2004 VCAA letter was 
provided to the appellant long after the initial April 2003 
decision in this case, contrary to the requirements of the 
VCAA statute and regulation.  However, in another case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such situations the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant pursuant to the Board's request 
in the January 2004 remand, and the RO subsequently reviewed 
the appellant's claim and continued the denial of the benefit 
sought on appeal.  This would appear to satisfy the 
notification requirements of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that as this is a claim for accrued benefits 
the evidence for consideration is limited by statute and 
regulation to the evidence of record at the time of the 
veteran's death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).  Therefore no additional evidence can be 
obtained.  Nevertheless, the veteran's service medical 
records are associated with the claims file as are private 
and VA medical records dated prior to the veteran's death.  
Under these circumstances, the Board finds that all evidence 
permitted to be considered in connection with the appellant's 
claim is associated with the claims file.  Accordingly, the 
case is ready for appellate review.  

Background and Evidence

The veteran in this case died in June 2002, and his death 
certificate showed he died of natural causes.  At the time of 
the veteran's death he had pending before the RO a claim for 
service connection for residuals of a neck injury and hearing 
loss.  The appellant has expressed her desire to continue 
with the claim that was pending at the time of the veteran's 
death.  As such, the Board will review the evidence of record 
to determine whether the veteran was entitled to service 
connection for those disabilities for purposes of 
establishing the appellant's entitlement to accrued benefits.  

The veteran's service medical records contain no evidence of 
complaints, treatment or a diagnosis of a neck injury or 
hearing loss.  A report of a physical examination performed 
in October 1945 in connection with the veteran's separation 
from service indicated that there were no musculoskeletal 
defects and the veteran's hearing was described as 15/15 for 
whispered voice bilaterally.  

A narrative summary of a VA hospitalization of the veteran in 
July and August 1953 showed the veteran was admitted for 
complaints of headaches.  At that time the veteran reported 
that he had sustained no injuries, and that record contained 
no evidence of complaints, treatment or diagnosis referable 
to the neck or hearing loss.  

Statements from a private physician dated in June 1963 and 
May 1964 contain no information referable to a neck injury or 
hearing loss.  

Statements from three service comrades dated in July 1963, 
March 1964 and March 1964 contain no information regarding a 
neck injury or hearing loss.  Those statements do reflect 
their exposure and the veteran's exposure to various ordnance 
noise.  

A VA hospital summary pertaining to a hospitalization of the 
veteran between October 1964 and June 1966 contains no 
information referable to the neck or hearing loss.  During 
that hospitalization the veteran apparently underwent VA 
examinations in September 1965 and March 1966.  The September 
1965 VA examination showed the veteran had complaints which 
included a sore neck.  On physical examination of the 
veteran's ears it was noted that conversational voice was 
responded to in excess of 15 feet with each ear.  The 
musculoskeletal evaluation contained no clinical findings 
referable to the neck.  Following the general medical 
examination no pertinent diagnoses were recorded.  A VA 
psychiatric examination performed in conjunction with the 
general medical examination showed the veteran reported that 
he served in Italy in combat as a radar man and was never 
wounded or shell shocked, but stated that he was exposed to 
quite a bit of noise, bombing and strafing.  A VA general 
medical examination performed in March 1966 contained no 
evidence of hearing loss, but did contain a radiographic 
report of a cervical spine X-ray which disclosed narrowing of 
the C5 and C6 spaces with posterior spurs present at C5 and 
C6 in the nerve root area.  The pertinent diagnosis following 
the general medical examination was osteoarthritis of the 
cervical spine.  

A statement from a private physician dated in January 1966 
showed no pertinent history, complaints, or diagnosis, but 
did note the presence of some spur formation on the spine as 
in old trauma.  

A report of a VA examination performed in July 1966 contained 
no evidence of complaints, treatment or a diagnosis 
pertaining to a neck injury or hearing loss.  VA medical 
records dated in 1992 reflect hospitalizations of the veteran 
on three occasions for dizziness, diarrhea and dehydration.  
VA outpatient treatment records dated between 1999 and 2001 
contain no evidence pertaining to a cervical spine disorder, 
but do show the veteran was diagnosed as having bilateral 
sensorineural hearing loss.  

A VA Form 21-4138 (Statement in Support of Claim) from the 
veteran dated in December 2001 expressed his intent to file a 
claim for service connection for a neck injury and hearing 
loss.  The veteran related that his neck was injured while 
serving in Italy during World War II in 1943-44.  The veteran 
related that he was injured when an explosion went off in a 
valley and the impact of the explosion blew him out of his 
cot that was in a tent.  He reported that the impact of the 
explosion sent him flying.  The veteran stated that his 
hearing loss was a direct result of being around and working 
with diesel and generators.  He stated that after being 
exposed to those loud noises over a long period of time his 
hearing was damaged and had gotten progressively worse over 
the years.  

A statement from a service comrade received in May 2002 
reflects that he was requested to provide a statement in 
connection with the veteran's claim for a service-connected 
injury.  The individual stated that he was unable to claim a 
personal knowledge of the veteran's accident and explained 
that as a separate, self-supporting platoon only injuries 
requiring hospitalizations were reported and that others were 
treated by their own two-man medical unit.  

As indicated above, the veteran died in June 2002, and the 
appellant filed a claim for VA benefits in August 2002.  

Law and Analysis

Under 38 U.S.C.A. § 5101(a), a specific claim and the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  Applications for accrued benefits 
are governed by 38 U.S.C.A. § 5121 which states, in relevant 
part, that periodic monthly benefits under laws administered 
by the Secretary to which an individual was entitled at death 
under existing ratings or decisions, or based on evidence in 
file at the date of death and due and unpaid for a specific 
period of time, two years in this case, shall, upon the death 
of such individual be paid, in the case such as currently 
before the Board, to the veteran's spouse.  Thus, the 
appellant's entitlement to accrued benefits is dependent on 
the resolution of the veteran's claims for service connection 
that were pending at the time of his death.  

Under applicable law pertaining to claims for service 
connection, service connection will be granted if it is shown 
that a veteran suffers from a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will also be granted for certain chronic 
diseases, such as arthritis and sensorineural hearing loss, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  Medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an inservice 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the inservice disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

A review of the evidence of record with respect to the claims 
for service connection pending at the time of the veteran's 
death shows there was medical evidence of record documenting 
the presence of a cervical spine disability, specifically 
osteoarthritis of the cervical, and of hearing loss, 
specifically sensorineural hearing loss.  However, there was 
no evidence that either a cervical spine disability or 
hearing loss were manifested during service or for many years 
following the veteran's separation from service.  In this 
regard, the veteran's service medical records contain no 
evidence of a neck disorder or hearing loss, and it is 
significant that the October 1945 physical examination 
performed in conjunction with the veteran's separation from 
service showed no musculoskeletal defects or abnormalities 
and that the veteran's hearing was essentially normal by way 
of testing available at that time.  The medical evidence 
dated following service reflects that cervical spine 
arthritis was not diagnosed until the mid-1960's and that 
hearing loss was documented in the 1990's.  Even more 
significantly, the record does not contain any medical 
opinion which indicates that either disorder was in any way 
related to service, including the neck injury the veteran 
reports he sustained during service and the acoustic trauma 
he was likely exposed to during World War II.  

Based on this record, the Board concludes that service 
connection for residuals of a neck injury and hearing loss is 
not established.  As a result, the appellant's claim for 
accrued benefits must also be denied given the Board's 
decision that service connection for residuals of a neck 
injury and hearing loss is not warranted based on the 
evidence of record at the time of the veteran's death.  


ORDER

Service connection for residuals of a neck injury and hearing 
loss for purposes of accrued benefits is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


